DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/18/2022 have been entered and carefully considered with respect to claims 1 – 23, which are pending in this application. No amendment was made to the claims. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 23 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 15:
	The Applicant submits that the proposed combination of Lasserre and Gargi is improper, and would fail to disclose or suggest each and every feature of claim 1. Independent claim 8 recites features substantially similar to those of claim 1 described above. Lasserre and Gargi thus fail disclose or suggest each and every feature of claim 8 for at least reasons similar to those described above, mutatis mutandis. 
 	In regard to Claim 14 Applicant alleges that Gargi fails to fairly teach or suggest features that Applicant views as not disclosed by said reference.
	Claims 4 - 7, 11 - 13, 17, 18, 22, and 23 depend from claims 1, 8, 14, and 19. Applicant alleges that Lasserre and Gargi fail to disclose or render obvious the features of claims 1, 8, 14, and 19. Accordingly, the cited references, individually and in combination, fail to disclose or render obvious the features of independent claims 1, 8, 14, and 19. The cited references therefore fail to disclose the features of those dependent claims, at least by virtue of their respective dependence.
	Claims 2, 3, 9, 10, 15, 16, 20, and 21 depend from claims 1, 8, 14, and 19. According to Applicant, the cited references, individually and in combination, also fail to disclose or render obvious the features of those dependent claims.
	In conclusion, the Applicant submits that the present application is in condition for allowance, and an early indication of the same is solicited. 
  Response to Applicant’s arguments
Examiner does not ascribe to Applicant’s line of reasoning. 
After review Applicant’s arguments in light of the prior art and of the outstanding Office Action, it is asserted that the arguments do not apply convincingly to the 103 rejections on the basis of the new grounds of rejection which render the pending claims unpatentable under 35 U.S.C. 103 over Gisquet et al. (US 20180077411 A1), in view of Hung et al. (US 20160217341 A1), Shiiyama (US 20030026476 A1), and Lepine et al. US 20110150329 A1.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 5 – 8, 12, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gisquet et al. (US 20180077411 A1), hereinafter “Gisquet,” in view of Hung et al. (US 20160217341 A1), hereinafter “Hung.”

	In regard to claim 1, Gisquet discloses: a method for encoding an image containing screen content at a source device, (See Gisquet, Abstract: method and a device for processing images; Pars. 0373: I/O module 1807 may be used for receiving/sending data from/to external devices such as a video source or display) the method comprising: for a selected portion of the image, recursively partitioning the portion into a partitioning hierarchy composed of a plurality of levels, (See Gisquet, Par. 0006: image is first divided into coding entities of pixels of equal size referred to as Coding Tree Blocks (CTBs). The CTBs may be grouped into other coding structures having a higher hierarchical level, such as slices and/or tiles, i.e., the image is recursively divided into hierarchical coding structures or coding entities; Par. 0007: Each Coding Tree Block may then be broken down into a hierarchical tree of smaller blocks whose size may vary) wherein a top level of the partitioning hierarchy has a single block representing the entire set of pixels of the portion and each level below the top level has four smaller blocks of pixels representing a corresponding larger block of pixels at a next higher level; (See Gisquet, Pars. 0005 – 0011, 0022 – 0040, 0160 – 0163; See also Figs. 4, 7: illustration of a splitting of a Coding Tree Block into Coding Units and an exemplary scan order to sequentially process these Coding Units; illustration of block of levels and the set of syntax elements used for the encoding of this block of levels) 
 	Gisquet teaches: at a bottom level of the partitioning hierarchy, generating a palette table for each block at the bottom level, the palette table comprising a set of palette colors representative of pixel colors present in the corresponding block; (See Gisquet, Pars. 0173 -  0176: A palette is generally represented by a table containing a finite set of N-tuple of colors, each color being defined by its components in a given color space (see for example 603 in FIG. 6 based on YUV color space); Par. 0187: illustration in Fig. 6 of the principle of the Palette coding mode at the encoder. The current coding unit 601 is converted into a block 602 of the same size which contains a level for each pixel instead of three color values (Y, U, V) or (R, G, B)) 
for each successively higher level in the partitioning hierarchy, generating a palette table for each block at a current level by selecting palette colors for the palette table based on the palette colors from four palette tables associated with the four blocks at the next-lower level that correspond to the block at the current level; (See Gisquet, Pars. 0160 – 0163; 0173 -  0176: palette represented by a table containing a finite set of N-tuple of colors, each color being defined by its components in a given color space (see for example 603 in FIG. 6 based on YUV color space; tables 72, 73; Pars. 0187 – 0197: illustration in Fig. 6 of the principle of the Palette coding mode at the encoder; See further Figs. 4, 6, 7: illustration of block of levels through a set of syntax elements)
selecting, from the palette tables generated for the plurality of levels of the partitioning hierarchy, a final palette table; (See Gisquet, Pars. 0187 – 0197 as cited above; Pars. 0210 – 0218:  illustration of the reconstruction process to build the block of levels 91. The input data of this process are the tables obtained using the process of FIG. 8 above, and containing the list of “Pred mode”, “Level” and “Run”; See also Figs. 6, 9: final step 923 consisting in converting each level in color values using palette 603)
Gisquet fails to explicitly disclose: generating a color index map for the portion of the image based on the final palette table, but Hung corrects the deficiency by teaching establishing a color index map by a palette encoding method. (See Hung, Pars. 0003 – 0004: Palette encoding method encodes screen contents by analyzing the primary colors in a coding unit (CU), and generates palette table relating to each pixel of the CU represented by a corresponding color index on the color index table; color indexes form a color index map which is encoded along with the palette table; See also Par. 0018 and Figs. 1, 2: flowchart illustrating a palette encoding method)
Moreover, Gisquet teaches: encoding a representation of the portion of the image using the final palette table and the color index map to generate a corresponding segment of an encoded bitstream for output by the source device. (See Gisquet, Pars. 0002 – 0012: mode of coding where blocks of pixels are each encoded based on a respective block of indexes encoded with or built from a so-called palette defined as a look up table having entries, or “elements”, associating an index with a value of a pixel; when using Palette mode, the palette and the block of indexes or “levels” is often transmitted in the bitstream encoding the image; See further Pars. 0022 – 0023, Pars. 0054 – 0069, Pars. 0173 – 0179 and 0187 – 0197)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Gisquet and Hung, before him/her, to incorporate the teachings of Hung into the method defined by Gisquet to arrive at a method for encoding an image containing screen content at a source device. Indeed, Gisquet teaches a method and a device for processing images, e.g. for encoding or decoding the images into or from a bitstream, using a palette prediction mode as defined in HEVC SCC, method comprising recursively partitioning a selected portion into a multi-level partitioning hierarchy (See Gisquet, Abstract and Pars. 0022 – 0023, Pars. 0054 – 0069, Pars. 0173 – 0179 and 0187 – 0197) and Hung teaches an encoding method which includes adding the first color value into an initial color table. (See Hung, Pars. 0003 – 0004; Pars. 0018 and Figs. 1, 2)

	In regard to claim 5, the combination of Gisquet and Hung discloses: the method of claim 1, wherein: the blocks at the bottom level have a block size of PxP pixels; the portion of the image has a size of KxK pixels; and a number N of levels in the partitioning hierarchy is represented in an expression  
    PNG
    media_image1.png
    15
    102
    media_image1.png
    Greyscale
(See rationale applied to rejection of Claim 1 on the basis of the cited references, Abstract and Pars. 0017, 0026 and Par. 0038; - the features described in the additional limitations to Claim 1 to make up Claim 5 are not novel to the combination of the references: block size of PxP pixels; size KxK pixels of portion of image; number N of levels in partitioning hierarchy; - Moreover, this is considered obvious implementation details to the person skilled in the art)  

	In regard to claim 6, the combination of Gisquet and Hung discloses: the method of claim 1, wherein selecting the final palette table comprises: determining, for each candidate palette table, a corresponding rate-distortion cost for encoding the portion of the image using the candidate palette table; (See Gisquet, Pars. 0071; Pars. 0150 – 0155 and 0174 - 0178) and selecting as the final palette table the candidate palette table having the lowest corresponding rate-distortion cost. (See again Gisquet, Pars. 0071; Pars. 0150 – 0155 and 0174 - 0178))
  
	In regard to claim 7, the combination of Gisquet and Hung discloses: the method of claim 1, wherein the portion of the image is a coding unit of a coding tree unit. (See Gisquet, Pars. 0006 – 0007 and Pars. 0162 - 0163)

	In regard to claim 8, the combination of Gisquet and Hung discloses: a device for encoding an image containing screen content, the device comprising: a palette-mode encoder configured to: for a selected portion of the image, recursively partition the portion into a partitioning hierarchy composed of a plurality of levels, wherein a top level of the partitioning hierarchy has a single block representing the entire set of pixels of the portion and each level below the top level has four smaller blocks of pixels representing a corresponding larger block of pixels at a next higher level; at a bottom level of the partitioning hierarchy, generate a palette table for each block at the bottom level, the palette table comprising a set of palette colors representative of pixel colors present in the corresponding block; for each successively higher level in the partitioning hierarchy, generate a palette table for each block at a current level by selecting palette colors for the palette table based on the palette colors from four palette tables associated with the four blocks at the next-lower level that correspond to the block at the current level; selecting a final palette table from the palette tables generated for the plurality of levels of the partitioning hierarchy; generate a color index map for the portion of the image based on the final palette table; and encode a representation of the portion of the image using the final palette table and the color index map to generate a corresponding segment of an encoded bitstream. (Claim 8 is a device drawn to the method of Claim 1, and is therefore rejected on the same grounds, by applying the same rationale applied to rejection of Claim 1)

	In regard to claim 12, the combination of Gisquet and Hung discloses: the device of claim 8, wherein the palette mode encoder is to select the final palette table by: determining, for each candidate palette table, a corresponding rate-distortion cost for encoding the portion of the image using the candidate palette table; and selecting as the final palette table the candidate palette table having the lowest corresponding rate-distortion cost. (Claim 12 is a device drawn to the method of Claim 6, and is therefore rejected on the same grounds, by applying the same rationale applied to rejection of Claim 6)

In regard to claim 13, the combination of Gisquet and Hung discloses: the device of claim 8, wherein the palette-mode encoder comprises at least one processor (See Gisquet, Par. 0070:  decoding device comprising at least one microprocessor configured for carrying out the steps of the decoding method; See also Fig. 18) and a memory to store a set of instructions executable by the at least one processor. (Gisquet, Pars. 0366 - 0369: random access memory 1802 for storing executable code of the method of embodiments of the invention as well as registers adapted to record variables and parameters necessary for implementing the method for encoding or decoding an image according to embodiments of the invention, the memory capacity thereof can be expanded by an optional RAM connected to an expansion port for example; read only memory 1803 (ROM), for storing computer programs for implementing embodiments of the invention; See also Fig. 18)

In regard to claim 23, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 19, wherein the palette-mode encoder comprises at least one processor and a memory to store a set of instructions executable by the at least one processor. (Claim 23 is a device similar to that of Claim 13. and is therefore rejected on the same grounds, on the basis of the combination of Gisquet and Hung (See Gisquet, Par. 0070 and Fig. 18; Gisquet, Pars. 0366 - 0369: random access memory; read only memory 1803 (ROM)))


9.	Claims 2, 9, 14 - 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gisquet and Hung, and in view of Shiiyama (US 20030026476 A1).

	In regard to claim 2, the combination of Gisquet and Hung discloses: the method of claim 1, but is not specific about the limitation: wherein generating a palette table for each block at the bottom level comprises: generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the block; 
	However, Shiiyama teaches the limitation: wherein generating a palette table for each block at the bottom level comprises: generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the block; (See Shiiyama, Abstract, lines 6 – 12: application of histogram analysis on a bin-by-bin basis to pixels of a block of interest to decide the representative color of the block of interest in accordance with the average color of pixels belonging to a most frequent bin among the plurality of bins; See also Pars. 0021 - 0022: histogram calculation: palletized color images; Pars. 0087, 0131 and disclosure in claim 1 of Shiiyama)
 	Moreover, the combination of Gisquet and Hung suggests the feature: selecting for indexing in the palette table up to a specified number of palette colors based on the first histogram. (See rationale applied to rejection of Claim 1 in regard to selecting, from the palette tables generated for the plurality of levels of the partitioning hierarchy, a final palette table; (See Gisquet, Pars. 0187 – 0197 as cited above; Pars. 0210 – 0218; See Hung, Abstract: generating a histogram corresponding to all pixels in a coding unit; method further including seeking a first color value according to the histogram)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Gisquet, Hung and Shiiyama, before him/her, to combine those references to implement a method for encoding an image containing screen content at a source device. Indeed, Gisquet in combination with Hung teaches a method comprising: for a selected portion of the image, recursively partitioning the portion into a partitioning hierarchy composed of a plurality of levels, and a method of compressing a palletized image having colors, the colors of the palletized image being arranged in a palette table in a hierarchical manner to form a hierarchical color palette. Shiiyama teaches an apparatus that applies a histogram analysis, on a bin-by-bin basis, to the pixels constituting a block of interest among the plurality of blocks, and, using the result of the histogram analysis, the apparatus decides the representative color of the block of interest. (Shiiyama, Abstract, Pars. 0021 – 0022, and Pars. 0087, 0131)    

	In regard to claim 9, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 8, wherein the palette-mode encoder is configured to generate a palette table for each block at the bottom level by: - 23 -Attorney Docket Number: 1458-200006generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the block; and selecting for indexing in the palette table up to a specified number of palette colors based on the first histogram. (Claim 9 is a device drawn to the method of Claim 2, and is therefore rejected on the same grounds, by applying the same rationale applied to rejection of Claim 2)

	In regard to claim 14, the combination of Gisquet, Hung and Shiiyama discloses: a method for encoding an image containing screen content at a source device, (See rationale applied to rejection of Claim 1) the method comprising: 
     	generating a palette table for each of a plurality of partitions of a partition hierarchy for a selected portion of the image by recursively using palette colors selected for palette tables for a set of smaller partitions of the portion of the image as candidate colors for a larger partition of the portion of the image; (See rationale applied to rejection of Claim 1 on the basis of the cited references of Gisquet and Hung) generating a color index map for the portion of the image based on a palette table selected from the palette tables generated for the portion of the image; (See again Gisquet as cited in rationale applied to rejection of claim 1 as analyzed above) and encoding a representation of the portion of the image using the selected palette table and the color index map to generate a corresponding segment of an encoded bitstream for output by the source device. (See rationale applied to rejection of Claim 1 on the basis of the cited references of Gisquet and Hung, applied, mutatis mutandis to these limitations)

 	In regard to claim 15, the combination of Gisquet, Hung and Shiiyama discloses: the method of claim 14, wherein generating a palette table for a smallest partition of the portion of the image comprises: generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the smallest partition; and selecting for indexing in the palette table up to a specified number of palette colors based on the first histogram. (Claim 15 is a method that has similarities with claims 2 and 9, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims)
  
	In regard to claim 16, the combination of Gisquet, Hung and Shiiyama discloses: the method of claim 15, wherein generating a palette table for a partition of the portion other than the smallest partition comprises: grouping the palette colors of each palette table of associated next-smaller partitions into a set of candidate pixel colors; generating a second histogram representing a frequency of occurrence of binned candidate pixel colors; and selecting for indexing in the palette table up to the specified number of palette colors based on the second histogram. (Claim 16 is a method that has similarities with claims 3 and 10, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims)  


	In regard to claim 17, the combination of Gisquet, Hung and Shiiyama discloses: the method of claim 14, wherein the selected palette table is selected by: determining, for each candidate palette table, a corresponding rate-distortion cost for encoding the portion of the image using the candidate palette table; and selecting as the selected palette table the candidate palette table having the lowest corresponding rate-distortion cost. (Claim 17 is a method that has similarities with claims 6 and 12, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims, as well as the rationale applied in rejection of claim 14)  

	In regard to claim 18, the combination of Gisquet, Hung and Shiiyama discloses: the method of claim 14, wherein the portion of the image is a coding unit of a coding tree unit. (Claim 18 is a method that has similarities with Claim 7, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of Claim 7)
 
	In regard to claim 19, the combination of Gisquet, Hung and Shiiyama discloses: a device for encoding an image containing screen content, the device comprising: a palette-mode encoder configured to: generate a palette table for each of a plurality of partitions of a partition hierarchy for a selected portion of the image by recursively using palette colors selected for palette tables for a set of smaller partitions of the portion of the image as candidate colors for a larger partition of the portion of the image; generate a color index map for the portion of the image based on a palette table selected from the palette tables generated for the portion of the image; and encode a representation of the portion of the image using the selected palette table and the color index map to generate a corresponding segment of an encoded bitstream for output by the device. (Claim 19 is a device that has similarities with claims 1, 8 and 14, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims) 

	In regard to claim 20, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 19, wherein the palette-mode encoder is configured to generate a palette table for a smallest partition of the portion of the image by: generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the smallest partition; and selecting for indexing in the palette table up to a specified number of palette colors based on the first histogram. (Claim 20 is a device that has similarities with claims 2 and 9, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims) 


	In regard to claim 22, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 19, wherein the palette-mode encoder is configured to select the selected palette table by: determining, for each candidate palette table, a corresponding rate-distortion cost for encoding the portion of the image using the candidate palette table; and selecting as the selected palette table the candidate palette table having the lowest corresponding rate-distortion cost. (Claim 22 is a device that has similarities with claims 6, 12 and 17, and is therefore rejected by applying the same rationale applied to rejection of those claims) 



9.	Claims 3, 4, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gisquet and Hung, in view of Shiiyama and Lepine et al. US 20110150329 A1, hereinafter “Lepine.”
  
	In regard to claim 3, the combination of Gisquet, Hung and Shiiyama discloses: the method of claim 2, but not the additional features described in the successive limitations.
 Lepine however teaches: generating a palette for a block at a higher level in the partitioning hierarchy comprises: grouping the palette colors of each palette table of the four lower-level blocks associated with the block at the higher level into a set of candidate pixel colors; (See Lepine, Abstract and Pars. 0005 – 0010; Pars. 0021 – 0030; Pars. 0126 – 0165) generating a second histogram representing a frequency of occurrence of binned candidate pixel colors; (See again Lepine, Abstract and Pars. 0005 – 0010; Pars. 0021 – 0030; Pars. 0126 – 0165 as cited above; - Moreover, see rationale for rejection of Claim 2 on the basis of Shiiyama, Abstract, lines 6 – 12: application of histogram analysis on a bin-by-bin basis; Pars. 0021 - 0022: histogram calculation; Pars. 0087, 0131 and disclosure in claim 1 of Shiiyama; - i.e., generating a first histogram representing a frequency of occurrence of binned pixel colors for pixels of the block) and selecting for indexing in the palette table up to the specified number of palette colors based on the second histogram. (See again Lepine, Abstract and Pars. 0005 – 0010; Pars. 0021 – 0030; Pars. 0126 – 0165 as cited above)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Gisquet, Hung, Shiiyama and Lepine, before him/her, to combine those references to implement a method for encoding an image containing screen content at a source device. Adding Lepine to the combination will enhance the disclosures of those references by teaching generating a palette for a block at a higher level in the partitioning hierarchy which comprises: grouping the palette colors of each palette table of the four lower-level blocks associated with the block at the higher level into a set of candidate pixel colors;   

	In regard to claim 4, the combination of Gisquet, Hung, and Shiiyama discloses: the method of claim 1, wherein generating a palette table for a block at a higher level in the partitioning hierarchy comprises: grouping the palette colors of each palette table of the four lower-level blocks associated with the block at the higher level into a set of candidate pixel colors; (The rationale applied to rejection of Claim 3 also applies, mutatis mutandis, to the feature of grouping the palette colors of each palette table according to the condition described in the limitation) generating a clustering representing a frequency of occurrence of binned candidate pixel colors; (See again rationale evoked for rejection of Claim 3 as applied, mutatis mutandis, to the feature of generating a clustering representing a frequency of occurrence of binned candidate pixel colors) and selecting for indexing in the palette table up to a specified number of palette colors based on the clustering. (Refer to rationales evoked for rejection of claims 2 and 3 as applied, mutatis mutandis, to the feature of selecting for indexing in the palette table up to a specified number of palette colors based on the clustering; - (Besides, these features are considered obvious design alternative to the person skilled in the art)) 
 
	In regard to claim 10, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 9, wherein the palette-mode encoder is configured to generate a palette table for a block at a higher level in the partitioning hierarchy by: grouping the palette colors of each palette table of the four lower-level blocks associated with the block at the higher level into a set of candidate pixel colors; generating a second histogram representing a frequency of occurrence of binned candidate pixel colors; and selecting for indexing in the palette table up to the specified number of palette colors based on the second histogram. (Claim 10 is a device drawn to the method of Claim 3, and is therefore rejected on the same grounds, by applying the same rationale applied to rejection of Claim 3)  

	In regard to claim 11, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 8, wherein the palette-mode encoder is configured to generate a palette table for a block at a higher level in the partitioning hierarchy by: grouping the palette colors of each palette table of the four lower-level blocks associated with the block at the higher level into a set of candidate pixel colors; generating a clustering representing a frequency of occurrence of binned candidate pixel colors; and selecting for indexing in the palette table up to a specified number of palette colors based on the clustering. (Claim 11 is a device drawn to the method of Claim 4, and is therefore rejected on the same grounds, by applying the same rationale applied to rejection of Claim 4)

	In regard to claim 21, the combination of Gisquet, Hung and Shiiyama discloses: the device of claim 20, wherein the palette-mode encoder is configured to generate a palette table for a partition of the portion other than the smallest partition by: - 26 -Attorney Docket Number: 1458-200006 grouping the palette colors of each palette table of associated next-smaller partitions into a set of candidate pixel colors; generating a second histogram representing a frequency of occurrence of binned candidate pixel colors; and selecting for indexing in the palette table up to the specified number of palette colors based on the second histogram. (Claim 21 is a device that has similarities with claims 3 and 10, and is therefore rejected by applying, mutatis mutandis, the same rationale applied to rejection of those claims)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Berger (US 5497435 A) teaches Apparatus and method for encoding and decoding digital signals.
Blalock et al. (US 6441829 B1) teaches Pixel driver that generates, in response to a digital input value, a pixel drive signal having a duty cycle that determines the apparent brightness of the pixel-.
Mehrotra (US 6980695 B2) teaches Rate allocation for mixed content video.
Dayanandan et al. (US 20180203571 A1) teaches GENERATING A GRAPHICAL USER INTERFACE MODEL FROM AN IMAGE.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487